Citation Nr: 0839636	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which determined that the 
veteran had not submitted new and material evidence to reopen 
the previously denied claim of entitlement to service 
connection for schizophrenia.

In July 2007, the Board found that the veteran had in fact 
submitted new and material evidence to reopen the claim; 
however, the Board determined that additional development was 
necessary prior to rendering a decision on the merits of the 
de novo claim.  

Subsequently, the matter was returned to the Board.  In 
August 2008, the Board referred the claim to the Veteran's 
Hospital Administration (VHA) for a medical expert opinion.  
The opinion was rendered in September 2008 and has been 
associated with the claims folder.  The claim is now ready 
for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Schizophrenia was incurred during the veteran's active 
military service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of the benefit sought on appeal 
by the veteran.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is claiming entitlement to service connection for 
schizophrenia.  He has alternatively claimed that 
schizophrenia was incurred during service and/or was 
aggravated therein.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Board shall afford the veteran all 
reasonable doubt and the claim shall be granted.  38 C.F.R. 
§ 3.102.  In this regard, the veteran served on active duty 
from May 31, 1973, to August 1, 1973.  On his May 1973 
enlistment Report of Medical History the veteran initially 
indicated that he had depression or excessive worry, and then 
crossed out the check mark indicating no reported history.  
The May 1973 Report of Medical Examination prior to 
enlistment was negative for a psychiatric disorder.  On two 
occasions in June 1973, the veteran sought treatment for 
nerves.  He was prescribed Valium. 

On July 25, 1973, during his seventh week of basic training, 
the veteran was hospitalized for inappropriate behavior, 
anxiety, and an inability to deal with military stress.  The 
examiner noted the veteran had a history of drug abuse since 
age 14 and psychiatric care since age 15.  The veteran was 
admitted for a Medical Board proceeding and found to have an 
inadequate personality, chronic, and severe.  It was 
determined to exist prior to service and not to have been 
aggravated therein.  The veteran was honorably discharged 
from service.

From August 30, 1973, to October 11, 1973, the veteran was 
hospitalized at William S. Hall Psychiatric Institute.  The 
examiner noted the veteran had been receiving psychiatric 
care for a period of four years, which included a hospital 
admission in 1971 for possession of an unlawful weapon.  The 
examiner noted in 1971 the veteran was discharged a month 
after admission with "no mental disorder."  The veteran was 
diagnosed with latent schizophrenia.

Additional hospitalization records from William S. Hall dated 
between 1975 and 1982 show the veteran was treated with drugs 
for a nervous condition beginning at age 8.  There was also 
some indication that the veteran was physically abused by his 
father and had a long standing history of drug abuse (LSD) 
beginning at age 15.  Hospitalization records dated in 
December 1982 showed a nine to ten year history of 
psychiatric illness, specifically schizophrenia.  There was 
also some indication in these records that the veteran was 
"unable to adjust to military life."  Post-service, 
schizophrenia has been variously classified as 
undifferentiated, paranoid type, and latent by various 
treatment providers, to include South Carolina Department of 
Mental Health and G. Werber Bryan Psychiatric Hospital. 

In August 2008, the Board requested a VHA opinion.  The 
examiner was specifically asked to review the claims folder, 
to include the veteran's service medical records and post-
service hospitalization reports, and provide an opinion as to 
the following: (1) whether it is at least as likely as not (a 
degree of probability of 50 percent or higher) that a 
psychiatric disorder, to include schizophrenia, existed prior 
to the veteran's period of active military service; (2) if a 
psychiatric disorder, to include schizophrenia, did exist 
prior to service, whether there was an increase in disability 
during military service beyond the natural progress of the 
disease; and (3) if a psychiatric disorder did not exist 
prior to service, whether latent schizophrenia diagnosed 
after a period of hospitalization from August 1973 to October 
1973 at least as likely as not (a degree of probability of 50 
percent or higher) had its inception during the veteran's 
active military service between May 1973 and August 1973.

In September 2008, the VHA psychiatrist opined that the 
veteran's latent schizophrenia diagnosed after 
hospitalization between August 1973 and October 1973 did not 
exist before active miliary service, was not made worse 
during military service, and at least as likely as not had 
it's inception during the veteran's active duty military 
service.  The psychiatrist reasoned that the veteran was 
hospitalized prior to service in 1971 for possession of an 
unlawful weapon and was found not to have any mental disorder 
at discharge.  

The psychiatrist stated that schizophrenia occurs for the 
first time between the ages of 18 and 25 and is uncommon 
prior to age 18.  The psychiatrist further indicated that 
approximately 50 percent of patients who develop 
schizophrenia have a history of drug abuse, poor adjustment 
to school, and problems with authority.  The psychiatrist 
also reasoned that the veteran's diagnosis of inadequate 
personality disorder rendered by the Medical Board in 
service, manifested by poor tolerance to stress, inability to 
preserve a task, and difficulty in dealing with authority, 
was symptoms of early schizophrenia.

The current medical evidence, as previously discussed, 
confirms the diagnosis of schizophrenia.  Based on the 
opinion of the VHA psychiatrist in 2008, the veteran's 
documented inservice experience, and the diagnosis of 
schizophrenia within the year following discharge from 
service, the Board finds that schizophrenia was incurred in 
service.  38 C.F.R. §§  3.303, 3.307, 3.309; see Hickson, 12 
Vet. App. at 253; see also Pond, 12 Vet App. at 346.  Thus, 
the veteran's claim of entitlement to service connection for 
schizophrenia is granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for schizophrenia is 
granted.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


